Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 12/15/2020. Claims 1 and 3-20 are pending in the application and have been examined. Claims 1, 5, 7, 12 and 15 have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 9-16, filed on 12/15/2020, with respect to the rejection(s) of claims 1, and 3-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Syed et al. Publication No, US 2016/0036725 A1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 3-4, 12-14, 16-17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yousouf et al. (US 2013/0346945 A1, hereinafter “Yousouf”), in view of Syed et al. Publication No, US 2016/0036725 A1, hereinafter “Syed”).

Regarding claim 1,

Yousouf teaches a system for supporting interoperability in cloud environments, the system comprising:

a processor; and a non-transitory computer-readable medium, coupled to the processor, having stored therein instructions that when executed by the processing resource cause the processor to provide a general application in a cloud environment via a cloud product (Para 0029 - a software application that is deployed on a cloud computing platform can use a platform product, defined by the cloud computing platform) by:

importing a plurality of artifacts associated with the general application into a product database (Para 0022 and Fig. 2 - application metadata 230 and application artifacts 235 are imported into an application repository 225), wherein the plurality of artifacts are exposed in the product database via a standard Internet protocol (Para 0020, 0022 - the application artifacts 205 can be provided for deployment directly from a customer's repository, wherein the customer's repository can be accessed from a network location such as on a specified uniform resource locator (URL); and the application repository 225 can be published with the Equinox p2 Publisher)

importing the cloud product topology into the product database to obtain an imported topology (para 0029 - the product can be defined to describe functionality that is provided from the cloud computing platform; and Para 0045 - the composite repository 450 includes references to the application repository 430 and the imported platform product 460)

deploying the general application from the imported topology to a server computing device that supports the cloud product standard (Para 0040 and Fig. 2 - a platform space_1 265 of the cloud platform can be used for the deployment of the application artifacts 205 on the cloud computing platform, wherein the cloud platform includes platform product 250 for deployment software application), wherein the general application accesses the plurality of artifacts via the standard Internet protocol after deployment (Para 0046 and 

Yousouf does not explicitly disclose:

converting an application topology, including the general application, to a cloud product topology associated with the cloud product, wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments, wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard. 

Syed teaches 

converting an application topology, including the general application, to a cloud product topology associated with the cloud product (Abstract - A system that generates deployment topology maps for various modules of a non-tenant-aware application to migrate to a tenant-aware application on a tenant-aware cloud-based infrastructure), wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud), wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard (Para 0036 and Fig. 1 - Each of cloud maps c1, c2 and c3 could be logically mapped to a different set of cloud resources or physically mapped to a different set of cloud resources located in different geographical areas (e.g. cloud c1 is located in a first building and cloud 2 is located in a second building), or more than one deployment topology could be mapped to the same cloud (e.g. m2 and m3 are both mapped to c3). The system creates every known cloud mapping for each deployment topology map so as to explore every option of deployment onto the cloud; and  

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment. 


Regarding claim 3, the system of claim 1 above,

Yousouf teaches:

import a second plurality of artifacts associated with the second general application into the product database (title - “DEPLOYMENT OF SOFTWARE APPLICATIONS ON A CLOUD COMPUTING PLATFORM”, i.e. the deployed applications are a first application and a second application; and Para 0022 and Fig. 2 - application metadata 230 and application artifacts 235 are imported into an application repository 225), wherein the second plurality of artifacts are exposed in the product database via the standard Internet protocol ([para 0020, 0022] the application artifacts 205 can be provided for deployment directly from a customer's repository, wherein the customer's repository can be accessed from a network location such as on a specified uniform resource locator (URL); and the application repository 225 can be published with the Equinox p2 Publisher)

Yousouf does not explicitly disclose:

convert a second application topology to a second cloud product topology that supports the cloud product standard, wherein the second application topology includes a second general application and supports a second cloud industry standard. 

Syed teaches 

convert a second application topology to a second cloud product topology that supports the cloud product standard, wherein the second application topology includes a second general application and supports a second cloud industry standard (Para 0034 and Fig. 1 -  the application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the 

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.


Regarding claim 4, the system of claim 1 above,

Yousouf does not explicitly disclose:

wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard. 

Syed teaches 

wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard (Para 0043 - The cloud control generator 105 can directly generate control scripts, or API calls, to the cloud to create and manage these topologies on a specific cloud or multiple clouds).

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.


Regarding claim 12,

Yousouf teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor for supporting interoperability in cloud environments, the machine-readable storage medium comprising instructions to:

import a plurality of artifacts associated with the general application into a product database (Para 0022 and Fig. 2 - application metadata 230 and application artifacts 235 are imported into an application repository 225) wherein the plurality of artifacts are exposed in the product database via a standard Internet protocol ((Para 0020, 0022 - the application artifacts 205 can be provided for deployment directly from a customer's repository, wherein the customer's repository can be accessed from a network location such as on a specified uniform resource locator (URL); and the application repository 225 can be published with the Equinox p2 Publisher)

import the cloud product topology into the product database to obtain an imported topology (para 0029 - the product can be defined to describe functionality that is provided from the cloud computing platform; and Para 0045 - the composite repository 450 includes references to the application repository 430 and the imported platform product 460)

deploying the imported topology to a server computing device that supports the cloud product standard (Para 0040 and Fig. 2 - a platform space_1 265 of the cloud platform can be used for the deployment of the application artifacts 205 on the cloud computing platform, wherein the cloud platform includes platform product 250 for deployment software application), wherein the general application accesses the plurality of artifacts via the standard Internet protocol after deployment (Para 0046 and Fig. 4 - after deployment, the software application 490 (for example, a business application that provides services to the end user) of application server 470 can access the plurality of artifacts at the platform space 420 via a network communication by using a web browser)

Yousouf does not explicitly disclose:

convert an application topology, including a general application, to a cloud product topology associated with a cloud product through which the general application is to be provided in a cloud environment, wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard, wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments, and wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard

Syed teaches 

convert an application topology, including a general application, to a cloud product topology associated with a cloud product through which the general application is to be provided in a cloud environment (Abstract - A system that generates deployment topology maps for various modules of a non-tenant-aware application to migrate to a tenant-aware application on a tenant-aware cloud-based infrastructure), wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard (Para 0036 and Fig. 1 - Each of cloud maps c1, c2 and c3 could be logically mapped to a different set of cloud resources or physically mapped to a different set of cloud resources located in different geographical areas (e.g. cloud c1 is located in a first building and cloud 2 is located in a second building), or more than one deployment topology could be mapped to the same cloud (e.g. m2 and m3 are both mapped to c3). The system creates every known cloud mapping for each deployment topology map so as to explore every option of deployment onto the cloud; and wherein each of the cloud maps represents a physical resource that modules of application 30 would be deployed to), wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud), and wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard (Para 0043 - The cloud control generator 105 can directly generate control scripts, or API calls, to the cloud to create and manage these topologies on a specific cloud or multiple clouds)




Regarding claim 13, the non-transitory machine-readable storage medium of claim 12 above,

Yousouf teaches:

wherein each of a plurality of application topologies are imported into the product database (Para 0040 and Fig. 2 – Repository 260 of the cloud platform includes platform spaces 1-N, wherein each the place can be used for the deployment of the software application on the cloud computing platform) 

Yousouf does not explicitly disclose:

wherein each of a plurality of application topologies are converted. 

Syed teaches 

wherein each of a plurality of application topologies are converted (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud)

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment. 


Claim 14:

Claim 14 is analyzed and interpreted as a non-transitory machine-readable storage medium of claim 3. 


Regarding claim 16, the system of claim 1 above,

Yousouf teaches:

wherein the application topology includes information regarding relationships among a plurality of components of the general application (Para 0041 - a webserver application is corresponding to any service such as user authentication service, email service, social networking service, etc.)


Regarding claim 17, the system of claim 16 above,

Yousouf teaches:

wherein the plurality of components include a plurality of layers of the application and infrastructure on which the plurality of layers are to be deployed (Para 0043 - an online shopping solution (online shopping layer) that needs the user authentication service (user authentication service layer), and the webserver (webserver layer) provides the runtime environment for both online shopping layer and the user authentication service layer) 



Claim 19:

Claim 19 is analyzed and interpreted as a non-transitory machine-readable storage medium of claim 16. 


Claim 20:

Claim 20 is analyzed and interpreted as a non-transitory machine-readable storage medium of claim 17.

Claims 5, 7-10, 15 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yousouf in view of Syed, and further in view of Jalagam et al. (US 2013/0232497 A1, hereinafter “Jalagam”)

Regarding claim 5, the system of claim 1 above, 

While Yousouf  teaches the cloud product topology is imported into the product database (Para 0029 and 0045), Yousouf does not explicitly disclose:

wherein the cloud product topology is imported into the product database using a representational state transfer (REST) application programming interface (API). 

Jalagam teaches 

using a representational state transfer (REST) application programming interface (API) (Para 0103 – communications between components of the system may use a representational state transfer (REST) application programming interface (API))

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Jalagam in order to handle multiple types of calls and data formats so helps applications to be more scalable.


Regarding claim 7,

Yousouf teaches a method for supporting interoperability in cloud environments, the method comprising:

importing a plurality of artifacts associated with the general application into a product database (Para 0022 and Fig. 2 - application metadata 230 and application artifacts 235 are imported into an application repository 225) wherein the plurality of artifacts are exposed in the product database via a standard Internet protocol ((Para 0020, 0022 - the application artifacts 205 can be provided for deployment directly from a customer's repository, wherein the customer's 

importing the cloud product topology into the product database to obtain an imported topology (para 0029 - the product can be defined to describe functionality that is provided from the cloud computing platform; and Para 0045 - the composite repository 450 includes references to the application repository 430 and the imported platform product 460)

deploying the imported topology to a server computing device that supports the cloud product standard (Para 0040 and Fig. 2 - a platform space_1 265 of the cloud platform can be used for the deployment of the application artifacts 205 on the cloud computing platform, wherein the cloud platform includes platform product 250 for deployment software application), wherein the general application accesses the plurality of artifacts via the standard Internet protocol after deployment (Para 0046 and Fig. 4 - after deployment, the software application 490 (for example, a business application that provides services to the end user) of application server 470 can access the plurality of artifacts at the platform space 420 via a network communication by using a web browser).

Yousouf does not explicitly disclose 

converting an application topology, including a general application, to a cloud product topology associated with a cloud product through which the general application is to be provided in a cloud environment, wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard, wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments

using a representational state transfer (REST) application programming interface (API) to import the cloud product topology.

Syed teaches

converting an application topology, including a general application, to a cloud product topology associated with a cloud product through which the general application is to be provided in a cloud environment (Abstract - A system that generates deployment topology maps for various modules of a non-, wherein the cloud product topology describes how applications are deployed in the cloud product and wherein the cloud product topology supports a cloud product standard (Para 0036 and Fig. 1 - Each of cloud maps c1, c2 and c3 could be logically mapped to a different set of cloud resources or physically mapped to a different set of cloud resources located in different geographical areas (e.g. cloud c1 is located in a first building and cloud 2 is located in a second building), or more than one deployment topology could be mapped to the same cloud (e.g. m2 and m3 are both mapped to c3). The system creates every known cloud mapping for each deployment topology map so as to explore every option of deployment onto the cloud; and wherein each of the cloud maps represents a physical resource that modules of application 30 would be deployed to), wherein the application topology supports a cloud industry standard that facilitates expression of application deployment and infrastructure provisioning in a standard format and describes how applications of compatible application topologies interface with a resource abstraction layer of cloud environments (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud)

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.

Jalagam teaches 

using a representational state transfer (REST) application programming interface (API) to import the cloud product topology (Para 0103 – communications between components of the system may use a representational state transfer (REST) application programming interface (API))

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the 


Regarding claim 8, the method of claim 7 above,

Yousouf teaches:

wherein each of a plurality of application topologies are imported into the product database (Para 0040 and Fig. 2 – Repository 260 of the cloud platform includes platform spaces 1-N, wherein each the place can be used for the deployment of the software application on the cloud computing platform) 

Yousouf does not explicitly disclose:

wherein each of a plurality of application topologies are converted. 

Syed teaches 

wherein each of a plurality of application topologies are converted (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud)

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.


Regarding claim 9, the method of claim 7 above,

Yousouf teaches:

importing a second plurality of artifacts associated with the second general application into the product database (title - “DEPLOYMENT OF SOFTWARE APPLICATIONS ON A CLOUD COMPUTING PLATFORM”, i.e. the deployed applications are a first application and a second application; and Para 0022 and Fig. 2 - application metadata 230 and application artifacts 235 are imported into an application repository 225), wherein the second plurality of artifacts are exposed in the product database via the standard Internet protocol ([para 0020, 0022] the application artifacts 205 can be provided for deployment directly from a customer's repository, wherein the customer's repository can be accessed from a network location such as on a specified uniform resource locator (URL); and the application repository 225 can be published with the Equinox p2 Publisher)

Yousouf does not explicitly disclose:

converting a second application topology to a second cloud product topology that supports the cloud product standard, wherein the second application topology includes a second general application and supports a second cloud industry standard. 

Syed teaches 

convert a second application topology to a second cloud product topology that supports the cloud product standard, wherein the second application topology includes a second general application and supports a second cloud industry standard (Para 0034 and Fig. 1 -  an application 30 consisting of multiple interdependent software modules 31, 32, 33 and 34, wherein the application 30 has multiple deployment topologies. These multiple topologies represent a single application as having a multimap topology shown at reference 40; Para 0036 - Each deployment topology can have one or more cloud mappings, which is a mapping of the multimap deployment topology to logical sections of the cloud).

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.

Regarding claim 10, the method of claim 7 above,

Yousouf does not explicitly disclose:

wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard. 

Syed teaches 

wherein converting the application topology comprises converting a deployment script that supports the cloud industry standard to a converted deployment script that supports the cloud product standard (Para 0043 - The cloud control generator 105 can directly generate control scripts, or API calls, to the cloud to create and manage these topologies on a specific cloud or multiple clouds).

Yousouf and Syed are analogous art because they are from a similar field of endeavor in the deploying applications to a cloud techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Syed in order to map deployment of software application modules to various available cloud resources to take advantage of the resources and benefits of a cloud environment.


Claim 15:

Claim 15 is analyzed and interpreted as a non-transitory machine-readable storage medium of claim 5.



Regarding claim 18, the method of claim 7 above,

Yousouf teaches:

wherein the application topology includes information regarding relationships among a plurality of components of the general application (Para 0041 - a webserver application is corresponding to any service such as user authentication service, email service, social networking service, etc.) and wherein the plurality of components include a plurality of layers of the application and infrastructure on which the plurality of layers are to be deployed (Para 



Claims 6 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yousouf in view of Syed, and further in view of Nagaratnam et al. (US 2016/0156661 A1, hereinafter “Nagaratnam”)


Regarding claim 6, the system of claim 1 above,

Yousouf does not explicitly disclose:

wherein the cloud industry standard is Topology and Orchestration Service for Cloud Applications. 

Nagaratnam teaches 

wherein the cloud industry standard is Topology and Orchestration Service for Cloud Applications (para 0072 - the appliance 400 provides storage for configurable patterns and script packages 408. Patterns are logical descriptions of both the physical and virtual assets that comprise a particular solution, wherein the patterns are structured according to the Topology and Orchestration Service for Cloud Applications (TOSCA) specification)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Yousouf to include the teachings of Nagaratnam in order to enables portable deployment to any compliant cloud, and facilitates smooth migration of existing applications to the cloud (Nagaratnam- Para 0076).


Claim 11:

Claim 11 is analyzed and interpreted as method of claim 6.

Conclusion                                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445